DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III (claims 10-12 and 14) in the reply filed on 8/16/2021 is acknowledged.  The traversal is on the ground(s) that the cited reference, Anversa (US 2013/0288962) does not teach sorting a c-kit positive bone marrow cell to isolate myogenic cells, or upregulation of Jag1, Hey2, Smyd3, etc.  This is not found persuasive because the shared technical feature of Groups I-III as discussed in the restriction requirement mailed on 6/14/2021 is a myogenic c-kit positive bone marrow cell, and this feature is disclosed by Anversa as shown in the OA. Since Lin-c-kitPOS bone marrow cells of Anversa was able to repair infarcted myocardium, it is considered the cells are inherently myogenic.  
It is noted that Group I (claim 1) does not disclose any steps of sorting or Group II (claim 8) does not disclose the alleged expression markers. Thus, the steps of preparing the cells (i.e. sorting) or expression of the alleged markers are not parts of the “shared” technical feature of Groups I-III. It is also noted that a technical feature is considered from each “independent” claim from different categories of claims (i.e. claim 1 of Group I; claim 8 of Group II and claim 10 of Group III). See MPEP§1850(III)(A). Therefore, it is the Examiner’s position that the technical feature shared by the Groups of the instant invention is not considered as “special” technical feature.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are dependent on claim 8 which is withdrawn per restriction requirement as discussed above. Considering claim 8 being withdrawn, it is not clear what subject matter the instant claims intends to point out by referring claim 8. Applicant is advised to incorporated method steps in claim 8 in claim 10 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlic et al. (2001, Nature).
Orlic et al. teach a cell population comprising Lin-c-kitPOS cells isolated from bone marrow and the cells are suspended in PBS (i.e. a pharmaceutically acceptable carrier) at the concentration of 3x104 to 2x105 cells for injection (i.e. therapeutically effective 
The instant claims require a limitation directed to the steps of isolating c-kit positive cells from bone marrow, selecting myogenic c-kit positive bone marrow cells (c-kit-BMCs) and culturing and expanding the myogenic c-kit positive bone marrow cells to produce c-kit-BMCs. These steps are considered as a product-by-process limitation. Considering the steps do not particularly disclose any structural limitation, rather myogenic c-kit-BMCs are isolated and culture-expanded. Thus, in the absence of any evidence, the resulting myogenic c-kit-BMCs are the same as those present in the cell population of Lin-c-kitPOS BMCs of Orlic et al. 
Regarding the claimed cells expressing the claimed markers (claims 12 and 14), since it is considered that the cell population of Lin-c-kitPOS BMCs of Orlic et al. inherently comprises the claimed myogenic c-kit-BMCs, they would have the identical expression profile as the claimed cell population.
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anversa (US 2002/0061587).
	Anversa teaches a cell population isolated from bone marrow (i.e. bone marrow cells) for repairing damaged myocardium and/or myocardial cells, and the cells are Lin/c-kitPOS(Abstract; Example 1; para. [0164]; Example 4). The c-kitPOS bone marrow cells of Anversa would migrate into the damaged area where they differentiate into myocytes, endothelial cells and smooth muscle cells and then proliferate and form 4 – 1x105 (para. [0122]).
The instant claims require a limitation directed to the steps of isolating c-kit positive cells from bone marrow, selecting myogenic c-kit positive bone marrow cells (c-kit-BMCs) and culturing and expanding the myogenic c-kit positive bone marrow cells to produce c-kit-BMCs. These steps are considered as a product-by-process limitation. Considering the steps do not particularly disclose any structural limitation to the claimed product, rather they are directed to manipulation (isolating and culturing) of the cells. Since there is no indication that the steps of claim 8 would produce any structural difference to the claimed cells, the claimed myogenic c-kit-BMCs are the same as those inherently present in the cell population of Linc-kitPOS BMCs of Anversa. 
Regarding the claimed cells expressing the claimed markers (claims 12 and 14), since it is considered that the cell population of Linc-kitPOS BMCs of Anversa inherently comprises the claimed myogenic c-kit-BMCs, they would have the identical expression profile as the claimed cell population.
Thus, the reference anticipates the claimed subject matter. 

Conclusion
No claim is allowed. 
	
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632